UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                           19 Cr. 131 (PAE)
                        -v-
                                                                              ORDER
CARL ANDREWS,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

        Trial in this case was disrupted by the arrival of the COVID-19 pandemic in New York

City. On March 16, 2020, the Court granted defendant’s unopposed motion for a stay. Dkt. 358.

On March 26, 2020, in recognition “of the worsening [public health] crisis,” to which there is no

immediate end in sight, defendant moved for a mistrial. Dkt. 362. The Government, by letter,

does not oppose this motion. Dkt. 368. The Court, substantially for the reasons stated on the

record at the March 16 conference, agrees that a mistrial is realistically necessary under these

circumstances. Defendant’s motion for a mistrial is hereby granted. Barring a negotiated

resolution of this case, the Court intends to set a new trial date once there is greater clarity as to

when jury trials in this District will again be viable.

        The next conference in this case, currently scheduled for April 27, 2020 at 10 a.m., is

adjourned to 9:30 a.m. the same day and will be consolidated with the status conference of

Andrews’ codefendants Rivera and Conley. For avoidance of doubt, time is excluded until April

27, 2020, pursuant to section 3161(h)(7)(A) of the Speedy Trial Act, pursuant to the prior order

in this case excluding time, pursuant to Chief Judge McMahon’s standing order excluding time

until that date, and pursuant to this Court’s current finding that the interests of justice,
particularly in enabling counsel to adapt to the challenges presented by the public health crisis,

justify the exclusion.

       SO ORDERED.

                                                          PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: April 2, 2020
       New York, New York




                                                 2
